FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,         No. 05-10243
               v.                               D.C. No.
JEREMY EUGENE STAFFELDT;                 CR-03-01294-ROS
                                          District of Arizona,
ORLANDO LEON PASTRANO; LINCOLN
CLARENCE METZGAR; JOHN                          Phoenix
ANTHONY GONZALES,                               ORDER
            Defendants-Appellees.
                                      
                   Filed April 22, 2008

      Before: Stephen Reinhardt, John T. Noonan, and
          Michael Daly Hawkins, Circuit Judges.


                         ORDER

   The Government’s unopposed motion to amend the opinion
is GRANTED. The opinion published at 451 F.3d 578 (9th
Cir. 2006) is amended to delete all mentions of the name
“Keith Vercauteren.” Accordingly, the phrase “In September
2003, Assistant United States Attorney Keith Vercauteren
(“AUSA Vercauteren”) . . . ” shall be amended to read, “In
September 2003, an Assistant United States Attorney (“the
AUSA”) . . . ” All subsequent references to “AUSA Ver-
cauteren” shall be amended to read, “the AUSA.”




                           4215
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.